Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,993,063 to Nowak (Nowak) in view of U.S. Patent Publication #2004/0094592 to Brown (Brown).
With Respect to Claim 1  
	Nowak discloses a twist-resistant lanyard and badge connector comprising: a connector body (56, FIG. 6) having a flat back facing (flat back portion of 56), a front facing integrally forming a first jaw member (noting lower portion forming jaw of bulldog clip) extending to a bottom edge of the connector body, and a top portion (area forming 58) accommodating  an aperture (58) for creating an attachment point for a lanyard ribbon (48, see FIG. 4 embodiment); a second jaw member (50) coupled to or integrally formed with a biasing member that is coupled to or integrally formed with the first jaw member to form a bulldog clip in which the first and second jaw members are urged together by the biasing member (18, shown in FIG. 1B embodiment) so as to removably hold a badge assembly (42, shown in FIG. 4 embodiment) via an aperture (44, though noting that the badge assembly is only functionally recited) formed in the badge assembly; and that other attachment structures could e used in place of the particular aperture/opening shown; but does not disclose first and second apertures formed as mirror-images and configured to create two separate points of attachment to a lanyard ribbon and wherien the lanyard ribbon has a first end held in the first aperture and a second end held in the second aperture, the first and second ends being spaced apart and extending away vertically away from the connector body in a non-parallel alignment.
However, Brown discloses attaching a hanging clip structure for a bulldog clip to a lanyard using first and second apertures formed at least substantially as mirror-images on opposing sides of the elongated section of the hanging clip structure (noting openings for 14 and 16, FIGS. 1 and 6) and proximate to a top edge of the elongated section and configured to create two separate points of attachment to a lanyard ribbon (12), the lanyard ribbon having a first end held in the first aperture and a second end held in the second aperture (noting 14 and 16), the first and second ends being spaced apart and extending away vertically away from the connector body in a non-parallel alignment (FIG. 1), in order to allow the lanyard to move or rotate with respect to the hanging assembly ([0037]), and also that this is a substitute for a single opening ([0040]).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Brown, to replace the single opening of Nowak with a pair of angled top/corner/side openings as taught by Brown, in order to allow the lanyard to move or rotate with respect to the hanging assembly, to better locate the structure relative to a user, to allow attachment of a larger strap/lanyard, and/or as a mere substitution of one art 
With Respect to Claim 2  
The assembly according to claim 1 wherein the aperture consists of a slot formed in the badge assembly.  
With Respect to Claim 3  
The assembly according to claim 1 wherein the first and second ends extend away from the connector body at an angle equal to or greater than 50 (the angle shown is much more than 5 degrees or alternately to the degree that the drawings may not be to scale and could be wildly off of scale, selecting an angle in this range is obvious as a mere selection of an art appropriate angle or at most a mere change in shape or change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)); also/alternately, selecting a particular angle constitutes mere routine optimization well within the level of ordinary skill in the art and/or is a matter of obvious design choice.  
 {9384973: }2  With Respect to Claim 4  
The assembly according to claim 3 and shows an angle of approximately 90 degrees, but does not disclose a particular angle and so does not disclose wherein the angle is between 20 degrees and 90 degrees.  

With Respect to Claim 5    
The assembly according to claim 3 wherein the apertures are formed as slots.  
With Respect to Claim 6  
The assembly according to claim 3 wherein the apertures include a curvilinear interior edge (Nowak FIG. 24 demonstrates that curvilinear interior edges on similar apertures are known and/or Brown FIG. 1 shows rounded/curvilinear interior edges).
Alternately, to the degree that the drawings are not clear and the disclosure does not explicitly state the shape of the apertures/slots, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form them with curvilinear interior edges in order to provide softer corners, to allow for easy rotation, and/or to allow for the strap to pivot along the curved length of the aperture to different positions to fit different users or allow the user to adjust it while wearing, and/or as a mere selection of an art appropriate aperture shape or as doing so would constitute at most a mere change in shape which does not patentably distinguish over the prior art.
With Respect to Claim 7   {8820794: }2  

	Alternately, although Examiner maintains that 50 as disclosed is a ferrule, Examiner takes official notice that it is known in the art to use ferrules to compress strap ends together and secure them to form similar loops, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a ferrule as or in place of 50 for this purpose, noting also the disclosure of Brown to use any of numerous art known methods to form the loops at the ends of the straps ([0036]). 
With Respect to Claim 9  
The assembly according to claim 1  wherein the first and second jaws rotate about an axis that is orthogonal to a vertical axis of the connector body.  
With Respect to Claim 10  
An integral connector and clip assembly for attaching a lanyard ribbon to a badge, the connector comprising: a first elongated flat member (56, FIG. 6 as modified) having at least two coplanar, adjacent apertures (pair of apertures per Bwon modification, designated 58a and 58b for ease of reference, they are apertures in a flat plate member and so are coplanar or obvious to make such as a mere selection of an appropriate aperture shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04)) formed at a top edge (they are formed along the top edge to the extent claimed); a second elongated flat member (50) attached at an angle relative to the first elongated flat member (per Nowak, see e.g. FIG. 6 showing the angle); a biasing member (18) positioned between and urging the first 
With Respect to Claim 11   
The connector according to claim 10 wherein opposing substantially orthogonal flanges (30, 32) extend from a bottom edge of each of the first and second elongated flat members, but does not explicitly state what angle they extend at and so does not disclose that they are orthogonal.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the flanges as orthogonal as a mere selection of an appropriate angle and/or as doing so constitutes at most a mere change in shape or change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 12  
The connector according to claim 10 wherein the adjacent apertures are formed as mirror images about an axis defined by the top and bottom edges of the first elongated flat member (per Brown or alternately clearly obvious in view of Brown).  
With Respect to Claim 16  
The connector according to claim 10 wherein the biasing member is positioned at a central portion of the first elongated flat member (Nowak FIG. 6).  



With Respect to Claim 17  
The connector according to claim 10 wherein the biasing member rotates along an axis that is orthogonal to an axis defined by the top and bottom edges of the first elongated flat member (Nowak FIG. 6, see also FIG. 1B).
	Alternately, although Examiner maintains that the structure shown has an orthogonal axis of rotation as claimed, to the degree that it is not explicitly detailed and might arguably differ somewhat from being orthogonal, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make it orthogonal as a mere selection of an appropriate angle to user, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)) and/or at most a mere change in shape or change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,993,063 to Nowak (Nowak) in view of U.S. Patent Publication #2004/0094592 to Brown (Brown) as applied to claim 10 above, and further in view of U.S. Patent #6,460,747 to Tuerschmann (Tuerschmann) and U.S. Patent #9,907,388 to Herron (Herron).
With Respect to Claim 13  
The connector according to claim 12, and Herron renders obvious forming each aperture with a curvilinear edge (i.e. curvilinear outer edge of arcuate slot per Herron, see the rejection of claim 6 above for details of the combination with Herron); but does not disclose wherein each aperture has a pair of adjacent straight edges and a curvilinear edge connecting the pair of straight edges.

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tuershmann, to form the interior portion of the slot as a pair of straight edges that meet at an angle like those of Tuershmann instead of as a curved edge, in order to reduce the material used on the connector to reduce weight and/or save on cost (as the primary change of the modification is to remove material from the area forming the curved interior portion of the slot), and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 14  
The connector according to claim 13 wherein a straight edge in each of the pair of apertures is vertically aligned (the edge between the two slots will both be vertically aligned at least inasmuch as both will extend vertically in the correct/appropriate relative positions).  
Alternately, Tuershmann discloses the straight edges between the apertures for the angled straps extending vertically and aligned vertically (FIG. 4), and so it would have been obvious to form the aperture of the combination with this structure and/or having the straight edges between them vertically aligned constitutes a mere selection of an art appropriate angle/shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 15  

Alternately, Tuershmann does not disclose that the particular angles shown are necessary or have particular advantages over other angles, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to select/modify the angles between the straight edges of the aperture to be closer to or equal to a right angle as a mere selection of an art appropriate angle to use and/or as doing so constitutes a mere selection of an art appropriate angle/shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are largely not persuasive. 
Some of Applicant’s arguments regarding some of the objections/rejections being no longer applicable in view of the amended claim language are persuasive, and so those objections/rejections are no longer present in this office action, and these arguments will not be further addressed.
In response to Applicant’s arguments with respect to the “twist-resistant” language of the preamble and Nowak not using the terms “flip” or “twist”, Examiner maintains that as nothing in the body of the claim breathes life into the preamble, no patentable weight was accorded to this preamble recitation. It is noted that the term “flip” is not present in the claim and so arguments related to it appear to be irrelevant. Examiner notes further, however, that even if the phrase “twist-resistant” were to be considered, Nowak’s structure is twist-resistant at least to the degree that it includes a large, flat structure attached to the clip which will resist twisting and/or the lanyard; additionally, the structure of 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner considers this sufficient response to general statements regarding Nowak being conventional, not disclosing two apertures, and other statements that a prior art reference does not disclose features for which that reference is not used.
In response to Applicant’s argument that Nowak’s character body is a key consideration and teaches away from obscuring the character body, this argument appears nonsensical, as the character body would not be obscured in any way by the lanyard extending slightly from the sides of the clip and then upwardly (similar to the Brown structure) as opposed to straight up and then to the sides (i.e. to go around a user’s neck). As the clip remains behind the character body, the clip and lanyard of the combination clearly do not obscure the clip any more than the clip and lanyard of Nowak does.
In response to Applicant’s argument that Nowak teaches away from modifying the clip to have two apertures, it is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being twist-resistant, avoiding flipping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner again notes that “twist-resistant” is only present in the preamble, and as nothing breathes life into the preamble it is properly accorded no patentable weight. However, even if it were to be given patentable weight, the Nowak structure and/or the combination with Brown is twist-resistant within the broadest reasonable interpretation of that term.
In response to applicant's argument that the prior art references do not specifically state that they allow for no-twist or flip-resistant displays, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments (e.g. general statements that the prior art references do not teach features that the office action does not claim they teach; general statements that the prior art references do not use terms such as flip or twist resistance which are not present in the body of the claims; arguments about teaching away that do not provide reference to particular parts of the prior art reference which criticize, discredit, or otherwise disparage the solution claimed; general unsupported statements that the combination would obscure, diminish or deface functional features of Nowak with no evidence as to how this would occur) fail to comply with 37 CFR 1.111(b) because they amount to a 
Applicant's arguments (e.g. general statements that the prior art references do not teach features that the office action does not claim they teach; general statements that the prior art references do not use terms such as flip or twist resistance which are not present in the body of the claims; arguments about teaching away that do not provide reference to particular parts of the prior art reference which criticize, discredit, or otherwise disparage the solution claimed; general unsupported statements that the combination would obscure, diminish or deface functional features of Nowak with no evidence as to how this would occur) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
The Affidavit under 37 CFR 1.132 filed 2/5/2021 is insufficient to overcome the rejection of claims 1-7 and 9-17 as set forth in the last Office action because: 
although it states that the golf bag arts involve different factors such as higher weight, it does not provide evidence that these differences would cause any problems with the shape of the apertures used on the golf bags being used on other structures, or provide sufficient evidence that a person of ordinary skill in the art would not look to other strap attachment structures on user attached straps such as golf bags in trying to improve lanyards and their attachments;  
the provided evidence of commercial success is largely anecdotal and insufficiently supported, does not include evidence of market share or other factors sufficient to establish commercial success, and also fails to establish a sufficient nexus between the claimed invention and any alleged commercial success;
it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716;
it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In the interests of advancing prosecution, Examiner has cited the Lanyard Lab Blog, which indicates that as of 2015, double ended lanyards attached at two corners of an object in order to prevent flipping were common at conventions and other special events. This serves as additional 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734